Citation Nr: 1134807	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  04-07 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was previously before the Board in September 2005, April 2008 and September 2009 at which times the case was remanded for additional development.  There has been substantial compliance with the Board's prior remand directives by way of attempting to obtain additional private and VA medical records pertinent to the present claims, obtaining the Veteran's records from the Social Security Administration, and affording the Veteran pertinent and adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In April 2011, the RO received a statement from the Veteran in support of his pending claims that was received after the RO's issuance of the last supplemental statement of the case in March 2011.  This statement was not accompanied by a written waiver of review by the RO.  See 38 C.F.R. § 20.1304(c).  However, in view of the favorable decisions below, there is no prejudice to the Veteran in proceeding with a decision at this time rather than remanding the case to the RO for its review of the new evidence in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  The Veteran's right shoulder non-use adhesive capsulitis, bursitis is attributable to service.

2.  The Veteran's GERD is attributable to his right shoulder non-use adhesive capsulitis, bursitis.


CONCLUSIONS OF LAW

1.  The Veteran's right shoulder non-use adhesive capsulitis, bursitis, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The Veteran's GERD is proximately due to or caused by his service-connected right shoulder non-use adhesive capsulitis, bursitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

With respect to the claims presently being decided, the Board has found the evidence currently of record to be sufficient to establish the Veteran's entitlement to the benefits sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 (2010).



II.  Pertinent Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, because the Veteran's claim was filed prior to the effective date of the change in the regulation, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516- 17 (1995).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Right Shoulder Disability

Facts

Service personnel records show that the Veteran was on the U.S. Army Wrestling Team. 

The Veteran's service treatment records show that he had a normal clinical evaluation of the upper extremities at his enlistment examination in January 1987, and he denied a history of painful or "trick" shoulder on a January 1987 Report of Medical History.  A treatment record dated "May 88-Dec 89 May'91" lists a number of ailments and notes that the Veteran's left shoulder popped out and he had painful extension.  The Veteran later reported on Reports of Medical History dated in June 1991 and July 1991 that he had a history of painful or "trick" shoulder or elbow.  

A VA general examination report in April 1993 shows that the Veteran had a history of recurrent dislocations of both shoulders more on the right than left.  This was noted to be due to wrestling.  It was also noted that the Veteran had been on the U.S. Wrestling team.  The Veteran reported pain in his right shoulder with movement and limitation of the right shoulder.  He also reported some grating and grinding noise when moving the shoulder.  He said that the last time his shoulder had been dislocated was several months earlier.  He denied undergoing any operations.  Findings revealed decreased limitation of motion in the shoulders.  Shoulder x-rays revealed an unremarkable examination.  The Veteran was diagnosed as having history of recurrent shoulder dislocation with pain and limitation of motion right shoulder.  

An August 1994 VA medical record reflects the Veteran's report of right shoulder pain that was constant and relieved by Motrin.  

On his VA Form 9, substantive appeal, in January 1995, the Veteran asserted that he should be service connected for his right shoulder because the injury was getting worse and was affecting his job's lifting requirements.  He said that he could provide a witness who was a member of the US All-Army wrestling team who witnessed his shoulder injury in Quantico, Virginia, in March 1990.  He also provided the name and team of the person he was wrestling at the time of the injury.  

In April 1995, the Veteran testified before a Hearing Officer that he had dislocated his right shoulder repeatedly, approximately every other week, while training with the wrestling team at Fort Benning, Georgia.  He said that the training began in early 1990 and lasted for three months with practice three times a day.  He said that he had seen a sports medicine doctor and underwent minor therapy exercises.  He also said he was given "heavy" Motrin.  He added that he was put on a lifting restriction.  He relayed he had been told at the time that there were no records of this treatment and surmised that they were never "consolidated" due to his rapid deployment to Saudi Arabia.  He further stated that he mentioned his shoulder and dislocation problems at his separation examination.  The Veteran added that he was still having shoulder problems including discomfort and being unable to do overhead lifting.  He said he recently failed a couple of on-the-job physicals because of his shoulder.  Also testifying was a wrestling coach, S.P., who said he witnessed the Veteran having a lot of problems with his right shoulder in service from the end of February through April 1990.  

In a written statement in December 1999, the Veteran reported that shoulder dislocation was one of the most common wrestling injuries and that this was consistent with the strenuous training and competition associated with the US Army World Class Wrestling Athletic Program.  He also noted that he had a witness to the injury testify.

In January 2000, Mr. S.P. submitted a letter to VA explaining that he and the Veteran had been members of the All-Army Wrestling Team in 1990 and he witnessed the Veteran's shoulder injury while participating in a wrestling tournament in 1990.  He said the injury was serious enough to force the Veteran to injury default out of the finals.  He added that the Veteran has been his assistant wrestling coach in 1993 at which time he had noticeable difficulty with wrestling moves due to his poor shoulder condition.

A May 2001 VA x-ray report of the Veteran's right shoulder notes that he had a 10 year history of shoulder pain and decreasing range of motion.  It also notes and that rotator cuff tear was to be ruled out by MRI, the results of which were negative.  

A May 2001 MRI report of the right shoulder contains an impression of a small amount of effusion in the subdeltoid bursal space which may be related to bursitis.  There was no evidence of rotator cuff tears or impingement.

A May 2001 VA progress note contains the interpretation of a shoulder MRI.  The results reportedly were negative for rotator cuff tear, impingements or bursitis.  The examiner indicated that he recommended that the Veteran continue anti-inflammatory medications such as ibuprofen if his shoulder was still bothersome.  

A July 2001 VA orthopedic consult record notes that the Veteran had multiple dislocations, the last one occurring five years earlier.  The Veteran described an anterioinferior dislocation of the right shoulder and denied ever having surgery.  Findings revealed a slight rotator cuff tenderness and also the biceps.  The Veteran was referred to physical therapy for ultrasound and heat treatment.  

On file is an occupational therapy record for the right shoulder in August 2001.

VA psychiatric outpatient records beginning in November 2001 reflect a diagnosis of left shoulder bursitis.

A December 2001 VA outpatient record from an orthopedic surgeon states that the option of surgery and therapy has been discussed with the Veteran who decided to ahead with therapy at that stage.

An April 2002 orthopedic surgery outpatient record shows that the Veteran's shoulder had improved and he was advised to go ahead with biceps strengthening.  He was diagnosed as having right shoulder tendonitis.

In an August 2002 rating decision, the RO denied service connection for recurrent right shoulder dislocations.

A November 2002 VA primary care record shows that the Veteran complained of right shoulder pain and had been seen by orthopedics and did not want surgery.  The Veteran said that Motrin helped with the pain and that he did shoulder exercises.  

November 2003 and September 2005 VA primary care records similarly note that the Veteran had chronic right shoulder pain.

A VA outpatient record in April 2006 shows that the Veteran was seen for health maintenance and had a history of right shoulder bursitis, but did not want an injection.  He was noted to use Motrin as needed for pain.  

At a VA examination in March 2007, the Veteran reported that his right shoulder condition began in service and that he was a wrestler in service.  He said he had not seen anyone in service about his shoulder, but did see a "fee-based doctor for it".  He complained of pain in the shoulder all the time and said that it was not in a flare-up fashion.  The examiner assessed the Veteran as having right shoulder bursitis.  He noted that he could not find evidence of treatment of the right shoulder in service.  He went on to opine that he could not relate this condition to the Veteran's service without resorting to speculation.  

In May 2008, the Veteran underwent a VA examination and was examined by a nurse practitioner.  He was diagnosed as having right shoulder bursitis, no current right shoulder dislocation, and no documentation of actual treatment or x-rays at the time of the reported right shoulder dislocations.  Regarding a nexus opinion, the examiner opined that, per another doctor, she could not offer an opinion regarding the diagnosis and possible relation to service since such knowledge was not available in the medical literature and any opinion would be mere speculation.  The examination report was co-signed by a physician.

At a VA examination in March 2010, the Veteran's right shoulder disability had a reported onset date between January and March 1990.  He said his last dislocation episode had been in 1993, but he did not seek medical attention at that time.  The examiner reported that a bilateral shoulder x-ray report in March 2010 contains an impression of suspicion of possible left rotator cuff syndrome, otherwise negative bilateral shoulder series.  He noted that a prior right shoulder MRI in 2001 confirmed bursitis.  He diagnosed the Veteran as having non-use adhesive capsulitis, chronic right shoulder bursitis; no recurrent dislocations secondary to immobility.  He went on to opine that this diagnosis was at least as likely as not caused by or a result of the Veteran's military service.  He reasoned that the Veteran's entrance examination report of January 1987 revealed that the Veteran checked "no" for a painful or trick elbow or shoulder, but that he checked "yes" for a painful or trick elbow or shoulder at his exit physical in July 1991.  The examiner explained that over the years the Veteran had minimized the use of right shoulder in an effort to prevent recurrent dislocations, resulting in non-use adhesive capsulitis and chronic bursitis.  He concluded by stating that it was at least as likely as not that these conditions were the result of injuries the Veteran sustained during wrestling and/or nonuse.   

In March 2010, the RO received records from the Social Security Administration showing that the Veteran had been awarded disability benefits effective in November 2001 due to psychiatric diagnoses.  

Discussion

As noted in the March 2010 VA examination report above, the Veteran has a current diagnosis of right shoulder non-use adhesive capsulitis, bursitis.  Thus, he has the right shoulder disability that he claims.  The remaining question is whether there is evidence of an injury in service and evidence supporting an etiological link between such injury and the present disability.  38 C.F.R. § 3.303; Hickson, supra.

Regarding an injury in service, as is noted by way of the Veteran's written statements, hearing testimony and postservice medical records, the Veteran asserts that he injured his right shoulder while wrestling for the U.S. Army Wrestling Team at a tournament in early 1990.  He also asserts that he dislocated his shoulders a number of times in service.  The fact that there are no service treatment records showing such an injury or injuries is not inconsistent with the Veteran's report that he did not seek medical treatment in service for this injury.  See March 2007 VA examination report.  Moreover, this assertion is not contradicted by any evidence of record, and there is no reason to doubt the credibility of this assertion.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006) (noting that competent lay testimony may not be rejected unless it is found to be mistaken or otherwise deemed not credible).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (finding that lay evidence may not be deemed not credible solely due to the absence of contemporaneous medical evidence).  Furthermore, the Veteran's assertion is corroborated by other evidence of record.  In this regard, there is the Veteran's Report of Medical History that he completed at his service entry in January 1987 denying a history of painful or "trick" shoulder or elbow, and subsequent Reports of Medical History dated in June 1991 and July 1991 wherein he reported a history of painful or "trick" shoulder or elbow.  In addition, the Veteran's service personnel records show that he was on the U.S. Army Wrestling team.  Also, there is hearing testimony along with a written statement from a fellow serviceman, S.P., who said that he and the Veteran had been members of the All-Army Wrestling Team in 1990 and he witnessed the Veteran's shoulder injury while participating in a wrestling tournament in 1990.  He said the injury was serious enough to force the Veteran to "injury default" out of the finals.  Thus, the Board finds the Veteran's report of sustaining an inservice injury to his right shoulder in 1990 to be credible.  

Regarding medical evidence of a nexus between the claimed in-service disease or injury and the present disability, the Board notes that the May 2008 examiner was unable to offer such an opinion without resorting to speculation.  However, the VA examiner in March 2010 did offer an opinion clearly relating the Veteran's right shoulder non-use adhesive capsulitis, bursitis to service.  In this regard, the examiner opined that it was as least as likely as not that this diagnosis was caused by or the result of the Veteran's military service and he noted that the Veteran had checked "no" for a history of trick shoulder/elbow at service entry, but "yes" for a history of trick shoulder/elbow at the time of his exit physical in July 1991.  The examiner went on to explain that over the years the Veteran had minimized use of his right shoulder in an effort to prevent recurrent dislocations, resulting in non-use adhesive capsulitis and chronic bursitis.  He went on to opine that it was at least as likely as not that the Veteran's present right shoulder conditions were the result of injuries sustained during wrestling and/or nonuse.

Based on the foregoing; namely, the Veteran's credible report of the inservice right shoulder wrestling injury and the medical opinion offered by the March 2010 VA examiner relating with rationale the Veteran's right shoulder non-use adhesive capsulitis and chronic bursitis to service, and in light of the absence of any evidence to the contrary, the Board finds that the preponderance of the evidence favors granting the Veteran's claim of entitlement to service connection for right shoulder non-use adhesive capsulitis, bursitis.  38 C.F.R. § 3.303; see also Hickson, supra; Gilbert, supra. 


IV.  GERD

Facts

The Veteran's service treatment records are devoid of gastrointestinal complaints or findings.

A VA general examination report in April 1993 is negative for gastrointestinal complaints, findings or diagnoses.  

An upper gastrointestinal (UGI) series performed in April 1997 revealed severe gastroesophageal reflux without evidence of reflux esophagitis.  No other abnormality was identified.

A VA examination report in March 1998 reflects a diagnosis of GERD, moderately controlled by Pepcid.

In August 2001, the RO granted the Veteran's claim of entitlement to service connection for PTSD.

On file is an October 2001 VA outpatient record noting that the Veteran had a history of anxiety disorder and mild depression, and had previously been on Risperidone and Paxil, also with PTSD.  The record notes that the Veteran's anxiety exacerbated his GERD.  It was noted that the Veteran was not on any medication at that time and was to start taking Paxil.

In an August 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for GERD, claimed as due to PTSD.  The RO asserted that the evidence continued to show that the disability was not incurred in or aggravated by military service.  

The Veteran reported at a VA primary care clinic in September 2005 and April 2006 that his stress and anxiety exacerbated his PTSD symptoms.

A VA outpatient record in April 2006 shows that the Veteran was seen for health maintenance and had a history of right shoulder bursitis, but did not want an injection.  He was noted to use Motrin as needed for pain.  He also reported that symptoms of GERD were exacerbated by his PTSD symptoms.  

At a VA examination in March 2007, the examiner assessed the Veteran as having GERD and said that this condition began after service.  He opined that he could not relate it to PTSD without resorting to speculation because it can happen with or without PTSD, and it was of a different etiology.

Numerous VA outpatient records show that the Veteran had GERD by UGI in April 1997, and that he had been prescribed rabeprazole for this disability.

In May 2008, the Veteran underwent a VA examination and was examined by a nurse practitioner.  He was diagnosed as having GERD with an onset date in 1993 and a diagnosis made in 1997.  Regarding a direct relationship or relationship by aggravation between the Veteran's GERD and anxiety and/or nonsteroidal anti-inflammatory drugs (NSAIDS), the examiner said that, per a doctor, she could not offer an opinion because such knowledge was not available in the medical literature and her opinion would be speculation.  The examination report was co-signed by a physician.

At another VA examination in March 2010, the Veteran reported that he thought his GERD was secondary to long term NSAID for joint pain as well as PTSD-induced anxiety.  The report notes that he had been an elite athlete wrestler in service and sustained multiple right shoulder injuries.  He said he treated these injuries with large doses of Motrin as well as physical therapy and ice and heat.  He reported that he had been taking Motrin 800 mg since leaving the military.  He said he took two pills a day and occasionally took up to four when experiencing severe shoulder pain.  He reported fair results from taking the Motrin, but with stomach upset.  The onset of GERD was noted to be in 1995 with a confirmed diagnosis by UGI series in 1997.  After reviewing the Veteran's claims files and examining the Veteran, the examiner opined that the Veteran's GERD was at least as likely as not caused by or a result of military service.  He explained that the record revealed long term use of NSAID use for pain management from the time the Veteran was in service and for many years thereafter.  He relayed the Veteran's hearing testimony in April 1995 that he had " 'heavy motrin' use".  He said that according to an up-to-date medical research website, "significant NSAID use is known to result in an increased risk of GERD [with] 'gastrointestinal irritation, inflammation, ulceration, bleeding and perforation.'"  He further noted that anxiety was a result of PTSD and was also a known risk factor for developing GERD.

At a VA gastrointestinal examination in February 2011, the Veteran reported that he had been taking Omeprazole for the last 10 years for his GERD symptoms and his symptoms were getting worse.  He said that he slept with his head elevated and that if he didn't, he would regurgitate.  He was diagnosed as having GERD, poorly controlled with mediation.  He further reported that the Veteran had esophagus/hiatal hernia which was a problem associated with GERD.  The examiner said in an addendum opinion in February 2011 that after a thorough review of the service treatment records and available VAMC records, there was documentation of NSAID use both in service and after discharge.  He said that an upper GI from April 1997 supported severe GERD, reflux esophagitis, with the Veteran taking mediation since for the management of GERD.  The examiner said that it was common medical knowledge, supported by medical literature, that significant NSAID use was known to result in increased risk of GERD with gastrointestinal irritability, inflammation, ulceration, bleeding and perforation.  

Discussion

The Veteran's service treatment records are devoid of complaints or findings of a gastrointestinal nature and show that he denied a history of stomach, liver, intestinal trouble or frequent indigestion on a July 1991 Report of Medical History.  

Postservice medical records show that the Veteran was first diagnosed as having GERD by way of an UGI performed in April 1997.  

The evidence outlined above does not show, nor does the Veteran contend, that he has had GERD since service or continuous gastrointestinal symptomatology since service, thus service connection on a direct basis is not established.  38 C.F.R. § 3.303(b).

However, as far as nexus evidence, there is evidence that supports a link between the Veteran's GERD and his now service-connected right shoulder non-use adhesive capsulitis, bursitis.  See 38 C.F.R. § 3.310.  In this regard, while the VA examiner in May 2008 said she could not offer an opinion regarding a direct relationship or relationship by aggravation between the Veteran's GERD and anxiety and/or NSAIDS without resorting to speculation because such knowledge was not available in the medical literature, there are two subsequent VA examiners who do offer clear nexus opinions.  In this regard, the March 2010 VA examiner opined that the Veteran's GERD was at least as likely as not caused by or a result of military service.  He explained that the record revealed long term use of NSAIDs for pain management (for the Veteran's right shoulder) from the time the Veteran was in service and for many years thereafter.  This examiner went on to state that an up-to-date medical research website states that "significant NSAID use is known to result in an increased risk of GERD [with] 'gastrointestinal irritation, inflammation, ulceration, bleeding and perforation.'"  He added that anxiety was a result of PTSD and was also a known risk factor for developing GERD.  There is also the February 2011 VA examiner who similarly pointed out that there was documentation of the Veteran's NSAID use both in service and after discharge and that it was "common medical knowledge, supported by medical literature" that significant NSAID use was known to result in increased risk of GERD with gastrointestinal irritability, inflammation, ulceration, bleeding and perforation.  

In light of the evidence outlined above, and in the absence of any evidence to the contrary, the Board finds that the weight of evidence supports granting this claim by showing that the Veteran's GERD is proximately due or the result of his service-connected right shoulder non-use adhesive capsulitis, bursitis.  His claim to this extent is therefore granted.  38 C.F.R. § 3.310.



ORDER

Service connection for right shoulder non-use adhesive capsulitis, bursitis is granted.

Service connection for GERD is granted.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


